Case 2:18-cv-14475-RLR Document 18-1 Entered on FLSD Docket 02/26/2019 Page 1 of 2




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 18-14475-CIV-ROSENBERG

   DAVID POSCHMANN,

                   Plaintiff,
   v.

   BETSY ROSS OWNER, LLC,

                   Defendant.
   ____________________________________        /
                                         AFFIDAVIT OF COSTS

           I, Lee D. Sarkin, state and affirm the following:

           1.      My name is Lee D. Sarkin.

           2.      The facts stated in this affidavit are within my personal knowledge and are true

    and correct. I have fully reviewed the supporting data in preparing this affidavit.

           3.      I am co-counsel for the Plaintiff David Poschmann.

           4.      To date, Plaintiff David Poschmann has incurred costs in this matter, including

    the following taxable costs:

           a.      filing fee of $400.00;

           b.      service of process fee of $50.00.

                   Total Costs: $450.00.

            5.     The above requested costs were reasonably necessary to prosecute the case at the

    time o f the action precipitating the cost that was taken.




                                            EXHIBIT _A
Case 2:18-cv-14475-RLR Document 18-1 Entered on FLSD Docket 02/26/2019 Page 2 of 2



   FURTHER AFFIANT S AYETH NOT.




      STATE OF FLORIDA                       )
                                             )
      COUNTY OF PALM BEACH                   )

         The foregoing instrument wa&aeknowle'dged-before me this                   o f February, 2019,

      by Lee D. Sarkin, who'is personally known to me_ojywho produced____________               as

      identification and whcrdidTake an oath:



        f^^°^m<x>uuBsm*Qsoma
         W   & rf   EXPi^S: Qdotef 1, 2D2B




                                                 Notary Public, State o f Florida




                                                     2
